Johnson, Judge:
The merchandise involved in these cases consists of sodium aminosalicylate (P.A.S.) and calcium P.A.S. trihydrate, coal-tar medicinal preparations, imported from Sweden in October 1959 and April 1960.
These cases have been submitted on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court:
That the merchandise the subject of the appeals for reappraisement set forth in Schedule A hereto attached and made a part hereof, is properly dutiable on the basis of American Selling Price as defined in Section 402 (g), Tariff Act of 1930 as amended.
*710That the said American Selling Price as defined in Section 402(g), Tariff Act of 1930 as amended, was as follows for the export periods indicated.
Item Export period Price
Sodium Para-Amino Salicylate (Sodium Amino Salicylate) 1959 $1.75 per lb. less 1% net packed.
Calcium P.A.S. (Calcium Aminosalicylate Trihy-drate) 1959 $2.75 per lb. less 1% net packed.
1960 $2.75 per lb. less 1% net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals set forth in Schedule A be deemed submitted for decision on this stipulation.
Since the merchandise was imported and entered subsequent to February 27, 1958, and does not appear among the coal-tar medicináis listed in T.D. 54521, it is subject to appraisement under section 402 of the Tariff Act of 1930, as added by the Customs Simplification Act of 1956,70 Stat. 943.
On the record presented, I find that the American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as added by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved herein and that such values are:
Export Item period Price
Sodium Para-Amino Salicylate 1959 (Sodium Amino Salicylate) $1.75 per lb. less 1% net packed.
Calcium P.A.S. 1959 (Calcium Aminosalicylate Trihy-drate) $2.75 per lb. less 1% net packed.
“ 1960 $2.75 per lb. less 1% net packed.
Judgment will be rendered accordingly.